Citation Nr: 1139512	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-34 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating higher than 30 percent before February 27, 2007, and a rating higher than 70 percent from February 27, 2007, for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1951 to October 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO granted service connection for posttraumatic stress disorder and assigned a 30 percent rating effective August 27, 2004.  In March 2007, the RO increased the rating to 70 percent effective February 27, 2007.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a rating decision in June 2009, the RO granted the Veteran a total disability rating for compensation based on individual unemployability, effective February 27, 2007, the same date as the increase to 70 percent for posttraumatic stress disorder.  A claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a formal claim for TDIU was considered and granted by the RO during the pendency of the claim for an increase now on appeal to the Board.  TDIU was granted and assigned an effective date and the Veteran did not disagree with that determination.  Additionally, as discussed in this decision, the schedular evaluation has not been met for a TDIU award until February 27, 2007.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).







FINDINGS OF FACT

1.  Prior to February 27, 2007, posttraumatic stress disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), which is not covered in the rating criteria; without evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

2.  After February 27, 2007, posttraumatic stress disorder is productive of occupational and social impairment with deficiencies in most areas without evidence of total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent before February 27, 2007, and rating higher than 70 percent from February 27, 2007, for service-connected posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for posttraumatic stress disorder, by letter dated in November 2004.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for posttraumatic stress disorder.  Dingess, 19 Vet. App. 473.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained private and VA medical records.  The Veteran was afforded VA examinations in June 2005, February 2007 and February 2009.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the reports of VA examinations are adequate as the VA examiners described the disability in sufficient detail so that review by the Board is a fully informed one.  Therefore, the Board concludes that the evidence of record is adequate for rating the disability. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 


Posttraumatic stress disorder (PTSD) is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).   

In this case, posttraumatic stress disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 30 percent disabling, effective from August 27, 2004, when service connection was established, and then rated as 70 percent disabling from February 27, 2007.  

The criteria for a 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  





The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Id.; See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).






Initial Rating Higher than 30 Percent before February 27, 2007

Facts

Treatment records from a private geriatric psychology service provided that from December 2003 to August 2004, the Veteran experienced disturbed sleep and nightmares, but not irritability, frustration, depression, decreased motivation or anhedonia.  There were some feelings of helplessness and hopelessness.  The Veteran had suicidal ideation occasionally, but he did not want to die and he had no plan.  He was clean and neatly dressed.  His affect was dysphoric with decreased range.  His attitude was polite and cooperative.  His eye contact was good.  His physical and verbal impulse control was good.  There was mild to moderate psychomotor retardation.  His speech was, at times, decreased in rate, tone and volume with frequent word finding difficulties.  His thought process was linear and logical with no looseness of association or flight of ideas.  His thought content contained some suicidal consideration with no suicidal or homicidal ideation.  There were no auditory hallucinations, visual hallucinations or delusions.  His insight and judgment were fair to good.  

On VA examination in June 2005, the Veteran complained of nightmares and intrusive thoughts related to his in-service experiences.  The examiner found that the Veteran suffered from isolation and a limited ability to feel closeness with others.  It was noted that the Veteran was twice divorced, but he had relationship with a female friend.  The Veteran lived with his daughter with whom he had a good relationship.  The Veteran was alert and oriented.  His speech was fluent and grammatical.  He stuttered slightly with speaking and indicated that this had been a lifelong condition.  His thoughts were clear and linear.  He was dressed appropriately and adequately groomed.  His mood appeared subdued and his affect was appropriate.  There was no evidence of psychotic processes and his contact with reality was adequate.  




The examiner VA found that the Veteran met the criteria for PTSD as the Veteran re-experienced symptoms of his in-service experiences as well as intrusive thoughts, reaction to reminders of the in-service stressors, and symptoms of avoidance and marked loss of interest.  The Veteran also had feelings of detachment, which interfered with his personal relationships as well as symptoms of hyperarousal, exaggerated startle response, depression, loss of interest, poor appetite, and fatigue.  He had infrequent thoughts of suicide, but denied plan or intent.  He had a history of short-lived jobs and failed careers.  His longest period of employment with the same company after service was 5 years, and several jobs for 3 years.  The diagnosis was chronic PTSD and the GAF score was 50.  

In private medical records from a cardiologist, dated in 2006 and 2007, the neurological examinations found that the Veteran's memory was intact.  It was noted that the Veteran periodically had depression and nervousness.  

In October 2007, the Veteran's clinical social worker stated that the Veteran was experiencing sleep disturbance to include nightmares, disturbing dreams, intrusive memories, flashbacks, hypervigilance, avoidance of thoughts and feelings as well as issues of trust and isolation.  The VA records during this appeal period were consistent with the social worker's statement.  The GAF scores ranged from 45 to 60.  

Analysis

The evidence shows that the Veteran has symptomatology that is associated with the criteria under the General Rating Formula for Mental Disorders and symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders).  All of the Veteran's symptoms are considered in this analysis.  Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating.  


When interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, the VA records document fairly consistent symptoms throughout this stage of the appeal period.  The GAF scores during this time ranged from 45 to 60, which are indicative of moderate to serious impairment in social and occupational functioning.  

The evidence shows that prior to February 2007, the Veteran experienced impairment in social functioning by his lack of a social life and isolation, but he was able to maintain a relationship a friend and he lived with his daughter.  The Veteran also had sleeping problems, depressed mood, and anxiety, but he was able to maintain his hygiene and to communicate adequately.  Based on the foregoing, the effect of posttraumatic stress disorder more nearly approximates the criteria for a 30 percent rating during this time period.  

The Board finds that the criteria for a 50 percent rating have not been met as the evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  In the absence of such symptoms, the findings do not more nearly approximate or equate to the criteria for the next higher rating. 

As for symptoms associated with the diagnosis of posttraumatic stress disorder, such as nightmares, intrusive memories, hypervigilance, startle response, and the findings do not more nearly approximate or equate to occupational and social impairment with reduced reliability and productivity due to such symptoms as: 





flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships, which are the criteria for the next higher rating. 

For the above reasons, the preponderance of the evidence is against an initial rating higher than 30 percent for posttraumatic stress disorder prior to February 27, 2007, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Initial Rating Higher than 70 Percent from February 27, 2007

Facts

On VA examination in February 2007, the Veteran was fully cooperative.  The Veteran described problems with daily anxiety and frequent periods of depression that would lead to feelings of helplessness and suicidal thoughts, but he denied any suicidal intent or plan.  He described symptoms of irritability, which were not as bad as in previous years.  He also described symptoms of insomnia, nightmares, and intrusive memories.  He indicated that his only social contact was with his female friend of 11 years.  

On mental status evaluation, the Veteran appeared neatly groomed and demonstrated good eye contact.  His speech was normal in rate and volume but was significant for a stammer which was variable and related to his level of anxiety during the interview.  His affect was anxious, but he tried to be pleasant.  His affect became notably distraught when he discussed specific traumatic events.  His thought process was clear and goal directed.  His cognitive functioning was not specifically tested, but was grossly intact.  His interpersonal behavior was polite and socially inappropriate.  The GAF was 42.  


The VA examiner stated that the Veteran demonstrated symptoms of hyperarousal, re-experiencing, social withdrawal, numbing, and suicidal thoughts.  

In a letter October 2007, the Veteran's clinical social worker stated that the Veteran experienced sleep disturbance, including nightmares, intrusive memories, flashbacks, hypervigilance, avoidance of thoughts and feelings as well as issues of trust and isolation.  In May 2008, the social worker expressed the opinion that the Veteran was unable to hold full time employment without a great deal of difficulty as a result of the intense PTSD symptoms.  

In private medical records from a cardiologist, dated from 2007 to 2008, the neurological examinations showed that the Veteran's memory was intact.  Periodically, he was noted to have depression and nervousness.  

In April 2008, a private neurologist concluded that there was a possibility of early Alzheimer disease, early Parkinson disease, or dementia, but that PTSD could also possibly explain the symptomatology.  . 

On VA examination in February 2009, it was noted that the Veteran was attending outpatient treatment sessions for PTSD.  The Veteran complained of problems with anxiety on a daily basis and frequent periods of depression, which led to feelings of and of suicidal ideation, but he denied any suicidal plan or intent.  He described insomnia, mostly related to anxiety.  He described frequent nightmares and distressing memories and intrusive memories.  It was noted that the lived with his female friend of 12 years.  The VA examiner noted that the Veteran talked to his daughter twice a week, but he had no social life outside his relationship with his female friend.  

On mental status evaluation, the Veteran was clean, neatly groomed and casually dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, hesitant and coherent.  His attitude was cooperative and his affect was appropriate.  His mood was described as agitated, dysphoric, and tearful.  


The Veteran was oriented.  His thought process and content were unremarkable.  He did not have delusions.  When assessing judgment, he could understand the outcome of his behavior.  His intelligence was average and he could understand that he had a problem.  He was easily distracted and had a short attention span.  The Veteran had sleep problems and distressing dreams.  He had recurrent and intrusive distressing recollections of traumatic events, including images, thoughts or perceptions.  He had intense psychological distress and reactivity at exposure to internal or external cues that symbolized or resembled his stressors.  He did not have obsessive or ritualistic behavior.  He had panic attacks when he awoke from distressing dreams and nightmares.  There were no homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  He had hypervigilance and exaggerated startle response.  

The Veteran was fatigued during the day and had difficulty getting things done following being awake at night due to nightmares.  He had difficulty falling and staying asleep.  He was dysphoric at times when he wasn't able to get the nightmare content out of his mind.  He had the ability to maintain minimal personal hygiene.  His remote memory was mildly impaired, recent memory was moderately impaired and his immediate memory was moderately impaired.  He made efforts to avoid thoughts, feelings, conversations, activities, places, or people that reminded him of the trauma.  He also had marked diminished interest or participation in significant activities.  He had feelings of detachment and estrangement from others.  

Regarding his occupation, the Veteran was retired due to eligibility by age or duration of work.  The Veteran's lack of concentration affected his ability to do daily life activities as he would lose concentration and forget to finish his task.  The GAF was 44.  The VA examiner found total occupational and social impairment due to PTSD.  






Analysis

While posttraumatic stress disorder severely impacts the Veteran's  functioning, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives or own name are not demonstrated.  The Veteran's behavior is not grossly inappropriate.  Although he had some suicidal thoughts, he is not a persistent danger to himself or others.  

For these reasons, the symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of posttraumatic stress disorder under the DSM-IV do not more nearly approximate or equate to total occupational and social impairment due to various symptoms for the next higher rating of 100 percent.

In sum, the preponderance of the evidence is against an initial rating higher than 70 percent for posttraumatic stress disorder from February 27, 2007, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  


There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial rating higher than 30 percent before February 27, 2007, and higher than 70 percent from February 27, 2007, for posttraumatic stress disorder, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


